Title: To Thomas Jefferson from Alexander McRae, 29 June 1807
From: McRae, Alexander
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Richmond 29. June 1807
                        
                        In very great haste I this morning enclosed you (by Colo. Duane) a copy of the Resolutions adopted at a
                            meeting of sundry Citizens at the Capitol on Saturday last.
                        Upon examination this evening I find that the copy sent was in some parts misprinted—I therefore now do
                            myself the honor of enclosing to you a correct copy of those proceedings.—
                  With the highest respect and esteem I am Dear
                            Sir Yr. mo ob: Sevt.
                        
                            Al: McRae.
                        
                    